Citation Nr: 0105128	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-00 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for lichenification of 
the hands, feet and scalp, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to May 
1965.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the veteran an 
increased evaluation for lichenification of the hands, feet 
and scalp.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's lichenification of the hands, feet and 
scalp have not been shown to result in extensive exfoliation, 
crusting, systemic or nervous manifestations, or exceptional 
repugnance.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for lichenification of the hands, feet and scalp have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that the current 30 
percent evaluation assigned for his lichenification of the 
hands, feet and scalp does not adequately reflect the 
severity of that disability.  He asserts that his fingernails 
and toenails fall off from time to time, and that his skin 
has crusts with welts and also itches.  Therefore, a 
favorable determination has been requested.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this regard, VA examinations have been conducted, 
and the veteran has been offered an opportunity to present 
personal testimony.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, a June 1990 rating 
decision granted the veteran service connection for 
lichenification of the hands.  The assigned evaluation was 10 
percent under Diagnostic Code 7899-7806.  The evaluation was 
based in part on the report of a May 1990 VA examination, 
which indicated that the veteran had lichenification of the 
palmar surface of the right hand, primarily on the digits.  
Lichenification was not found on the left hand.  

A May 1999 rating decision assigned a 30 percent evaluation 
for the veteran's lichenification of the hands.  The 
effective date was in December 1998, the date of receipt of 
the claim.  The September 1999 rating decision on appeal 
confirmed and continued the 30 percent evaluation for 
lichenification of the hands.  

The Board notes that although the veteran's notice of 
disagreement was with the September 1999 rating decision, at 
that time the May 1999 rating decision had yet to become 
final.  However, such document may not be reasonably 
construed as a notice of disagreement with the May 1999 RO 
denial.  That determination became final in May 2000.  38 
U.S.C.A. § 7105 (West 1991).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if the claim for 
an increased rating is received within one year from such 
date; otherwise the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 38 
C.F.R. § 3.400(o)(2) (2000).  As noted above, a prior final 
May 1999 RO determination was rendered during the one year 
period immediately prior to receipt of the reopened increased 
rating claim.  As the May 1999 RO determination is final as 
to evidence considered therein, the rating period for 
consideration in this appeal is from May 1999.  38 C.F.R. 
§ 3.104 (2000).

According to the report of an August 1999 VA examination, the 
veteran noted that his persistent itching of the scalp and 
feet was worse when there was a low pressure system in terms 
of the weather, but he was never without itching.  The 
veteran said that he applied hydrocortisone cream three times 
a day to the affected areas.  He did not take any other 
medicine for this problem.  

On physical examination, there were abrasions and scabs on 
the veteran's scalp, with thickened skin on certain parts of 
the scalp, particularly in the parietal occipital area.  
There was reddened, abraded areas on the feet where it was 
obvious that he had been scratching and rubbing particularly 
on the dorsum of the feet.  The examiner found no papules, 
pustules or any other macules rash of this type.  The feet 
and scalp were tender.  The diagnosis was lichenification of 
the scalp and feet. 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Under the Rating Schedule, a 30 percent evaluation is 
warranted for eczema manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement.  The 
maximum 50 percent schedular evaluation is warranted for 
eczema with ulceration, or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or when exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for lichenification of 
the hands, feet and scalp. The Board recognizes that the 
veteran's feet and scalp are tender; that there are 
abrasions, thickened skin and scabs on his scalp; and that 
there are reddened, abraded areas on his feet.  

However, the VA examination reports fail to indicate 
"extensive" crusting or exfoliation, and systemic or 
nervous manifestations due to the veteran's service-connected 
disability.  It has consistently been noted that there is 
less involvement, such as tenderness and exfoliation, on the 
left hand than the right.  In fact, most of the exfoliation 
is limited to the veteran's right hand.  The VA examination 
reports are also negative for any medical opinions that the 
manifestations of the veteran's lichenification are 
especially repugnant.  Diagnostic Code 7806.   Despite the 
veteran's testimony, the VA examination reports are negative 
for any involvement of his fingernails or toenails, or for 
any welts.  Similarly, VA examination reports are negative 
for papules, pustules or any other macules rash of this type.

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation for the veteran's 
lichenification of the hand, feet and scalp in excess of 30 
percent.  



ORDER

An evaluation in excess of 30 percent for lichenification of 
the hands, feet and scalp is denied.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

